99 F.3d 1143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald H. BRANCATO, Appellant,v.Thomas C. GRADY, Appellee.
No. 96-3400EM
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 1, 1996.Decided Oct. 4, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Donald H. Brancato appeals the district court's order dismissing Brancato's civil rights complaint against St. Louis City Circuit Judge Thomas C. Grady on the basis of judicial immunity.  We have reviewed Brancato's complaint and conclude the district court's decision was clearly correct.   See Mireles v. Waco, 502 U.S. 9 (1991) (per curiam);   Myers v. Vogel, 960 F.2d 750 (8th Cir.1992) (per curiam).  Neither briefing by the parties nor an extended discussion on our part is warranted.  We thus affirm the district court.  See 8th Cir.  R. 47A(a).